UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15(d)-16 of the Securities Exchange Act of 1934 For the Month of May 2011 Given Imaging Ltd. (Translation of Registrant’s name into English) Hermon Building, New Industrial Park, Yoqneam 20692, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes oNo x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The Issuer is filing material documents not previously filed. EXPLANATORY NOTE On May 5, 2011, Given Imaging Ltd. held a conference call entitled “Given Imaging First Quarter 2011 Financial Results Conference Call.”A copy of the transcript from this conference call is attached to this Form 6-K as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GIVEN IMAGING LTD. Date:May 16, 2011 By: /s/Ido Warshavski Ido Warshavski General Counsel & Corporate Secretary EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Transcript of conference call held on May 5, 2011, entitled “Given Imaging First Quarter 2011 Financial Results Conference Call.”
